      Case 1:20-cv-01002-APM Document 51 Filed 05/08/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF COLUMBIA


CONFEDERATED TRIBES OF THE
CHEHALIS RESERVATION, et al.,         UTE INDIAN NOTICE OF INTENT TO
                                      OPPOSE MOTIONS TO INTERVENE
                  Plaintiffs,

      v.                                    Consolidated Civil Case No.

STEPHEN MNUCHIN, Secretary, United              1:20-cv-01002-APM
States Department of the Treasury,

                  Defendant.


CHEYENNE RIVER SIOUX TRIBE, et
al.,
                                         Civil Case No.: 1:20-cv-01059-APM
                  Plaintiffs,

      v.

STEPHEN MNUCHIN, Secretary, United
States Department of the Treasury,

                  Defendant.


UTE INDIAN TRIBE OF THE UINTAH
                                            Consolidated Civil Case No.
AND OURAY RESERVATION,
                                                1:20-cv-01070-APM
                  Plaintiff,

      v.

STEPHEN MNUCHIN, Secretary, United
States Department of the Treasury,

                  Defendant.
            Case 1:20-cv-01002-APM Document 51 Filed 05/08/20 Page 2 of 3




       NOTICE IS HEREBY GIVEN that the Ute Indian Tribe of the Uintah and Ouray

Reservation (Ute Tribe), a Plaintiff in these consolidated cases, will oppose each of the three

motions to intervene which are pending in this case, docket entries 43, 45, and 46.

       The Ute Tribe would prefer to file separate responses to each of the motions to intervene,

as it believes that will provide for greater clarity, or alternatively one response to the motion by

the association and one to the motions by the corporations. This is in part because the Tribe expects

that the time for Plaintiffs to respond to the motions to intervene will be substantially shortened,

and that therefore the Tribe had one attorney reviewing the motion by the associations, and a

different attorney preparing the response to the motions by the Corporations. Consolidation of

that briefing would be difficult under the shortened time frame.

       Each proposed intervenor has submitted affidavits and document applicable only to that

movant. One movant has 30 attachments to its motion, another has 11, and the third has 6. The

Tribe intends to discuss issues related to many of the individual affidavits, declarations, and other

exhibits.

       Additionally, the motion by associations, Docket 45 presents issues separate from those by

the corporations, Dkts. 43, 46. This includes a question of whether corporations who are members

of movant association should be permitted to intervene if the association were allowed to intervene.

\\

\\

\\

\\

\\




                                                 2
         Case 1:20-cv-01002-APM Document 51 Filed 05/08/20 Page 3 of 3



Respectfully submitted this 8th day of May, 2020.


                                            FREDERICKS PEEBLES & PATTERSON LLP

                                            s/ Jeffrey S. Rasmussen
                                            Jeffrey S. Rasmussen, (WA Bar No. 21121),
                                            Pro Hac Vice Admission
                                            Frances C. Bassett, (CO Bar No. 11970),
                                            Pro Hac Vice Admission
                                            Jeremy J. Patterson, (CO Bar No. 38192),
                                            Pro Hac Vice Admission
                                            1900 Plaza Drive
                                            Louisville, Colorado 80027
                                            Telephone: (303) 673-9600
                                            Facsimile: (303) 673-9155/9839
                                            Email: jrasmussen@ndnlaw.com
                                            Email: fbassett@ndnlaw.com
                                            Email: jpatterson@ndnlaw.com

                                            and

                                            Rollie E. Wilson (D.C. Bar No. 1008022)
                                            401 9th Street, N.W., Suite 700
                                            Washington, D.C. 20004
                                            Telephone: (202) 450-4887
                                            Facsimile: (202) 450-5106
                                            Email: rwilson@ndnlaw.com

                                            Counsel for Plaintiff Ute Indian Tribe of the Uintah
                                            and Ouray Reservation




                                               3
